 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    UNITED STATES OF AMERICA,                        No. 1:06-cr-00048-DAD
12                       Plaintiff,
13           v.                                        ORDER GRANTING EARLY
                                                       TERMINATION OF SUPERVISED
14    MANDEL WRIGHT,                                   RELEASE
15                       Defendant.                    (Doc. No. 69)
16

17          Defendant Mandel Wright’s unopposed motion for early termination of his 60-month term

18   of supervised release filed January 10, 2019 (Doc. No. 69) is granted and his term of supervised

19   release is hereby terminated.

20   IT IS SO ORDERED.
21
        Dated:     January 31, 2019
22                                                    UNITED STATES DISTRICT JUDGE

23

24

25

26
27

28
                                                      1
